IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA, Case No.:

Plaintiff,
VS.

TOTOE OPETI SAKARIA JR, &
BRANDON DAVID MCDONALD

Defendant

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
I, Sarah North, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. This affidavit is submitted in support of a criminal complaint against TOTOE OPETI
SAKARIA JR and BRANDON DAVID MCDONALD for violating 18 U.S.C. § 2113 — Bank
Robbery.
Zs Tam familiar with the information contained in this affidavit based upon the
investigation I have conducted, in conjunction with other federal, state, and local law
enforcement officials, which has included exchanging information with law enforcement
officers and others; reviewing video surveillance, reports, database records and other
information acquired during this investigation; and reviewing evidence obtained therefrom:
and interviewing witnesses.
3. Because I submit this affidavit for the limited purpose of securing a criminal complaint,
I have not included each and every fact known to me or the government. I have only included
those facts necessary to establish probable cause to believe that TOTOE OPETI SAKARIA JR

& BRANDON DAVID MCDONALD have committed a violation of 18 U.S.C.§§ 2113.

 
4. Tam a Special Agent (SA) with the Federal Bureau of Investigation (FBI), and have
been since July 2017. Since that time, I have been assigned investigative responsibilities in the
areas of violent gangs and criminal enterprises investigation in the FBI Anchorage Field
Office, where I am currently assigned to the Violent Crimes squad. The Anchorage Field
Office is located within the District of Alaska. During this assignment, I have focused on drug,
violent gang, criminal enterprise, bank robbery, human trafficking, child pornography, and
felon in possession of a weapon investigations.
PROBABLE CAUSE

5. Wells Fargo Bank, N.A., is an institution whose deposits were insured by the Federal

Deposit Insurance Corporation (FDIC).

19. On December 4, 2019, at approximately 2:30 p.m., the Wells Fargo Bank
branch located at 5740 Debarr Road, Anchorage, Alaska was robbed by two masked
subjects, one of whom brandished a firearm. The subjects stole $2,624 in cash.
20. At approximately 2:30 p.m. the two subjects entered the north entrance of the
bank, and one had a shotgun in his hand. The first subject appeared on video
surveillance from the bank as a male, approximately 6’ in height, medium build,
wearing a black beanie hat, black bandana over his face, black zip up jacket with hood,
and black gloves. The second subject appeared on video surveillance to be
approximately 6’ to 6’2” in height and also medium build. The second subject was
wearing a black beanie hat, blue bandana over his face, grey zip up jacket, sunglasses
and black gloves. This subject had the shotgun throughout the entire robbery. As the
subjects entered the bank, they encountered a security guard and the bank manager who

they ordered back inside, and then to get on the ground.

DEC - 9 2019

No

Case 3:19-mj-OO600-MMS Document 1-1 Filed 12/09/19 Page 2 of 4
21. The first subject approached a teller window and demanded money.
22. A teller placed $2,624 cash, without counting it, into a bag the first subject
provided before handing it back to the subject. The teller then ducked behind the desk.
23. While the first subject approached the teller and demanded money, the second
subject stood at the north entrance, holding the shotgun, and demanding everyone get,
and stay, on the ground.
24. — The subjects then left.

Identification of subjects
25. On December 4, several still photos from video surveillance from the Wells
Fargo branch of the subjects during the robbery were released to the public via the press
and social media. On December 4 and 5, 2019, Task Force Officer (TFO) Troy Clark
received calls from multiple individuals who identified the subjects as Totoe “TJ” Opeti
Sakaria Jr (hereinafter “Sakaria”) and Brandon David McDonald (hereinafter
“McDonald”).
26. On December 6, 2019 SA North and FBI Task Force Officer (TFO) Leonard
Torres interviewed McDonald. McDonald claimed he had participated in the bank
robbery only as a driver. He claimed a man had called him on December 4, 2019, and
told him to meet at Genesis Barber Shop, located at 6311 Debarr Road C, Anchorage,
Alaska, immediately.
27. McDonald said he drove to an alley near Genesis, in a Jeep Cherokee, and
waited until a Ford Explorer drove up next to him. Sakaria and the man who had called
McDonald exited the Ford Explorer wearing black beanie hats, black bandanas, and

black jackets. Sakaria was carrying a shotgun. Sakaria and the man who had called

DEC - 9 2018

Case 3:19-mj-O0600-MMS Document 1-1 Filed 12/09/T age 3 of 4
McDonald entered the Cherokee with McDonald, yelling at him to drive as they had
robbed a bank.

28. McDonald drove them to a house in Anchorage. Sakaria and the other man
gave McDonald $2,000 in cash and left the beanie hats and jackets they had been
wearing, and shotgun they were carrying, in the vehicle McDonald was driving before
going into the house.

29. McDonald wrapped the shotgun and hid it in the crawlspace under his father’s
house. FBI agents recovered a shotgun from the crawlspace of McDonald’s father’s
house on December 6, 2019.

CONCLUSION

30. Based upon the information above, your affiant submits that there is probable cause to
believe that TOTOE OPETI SAKARIA JR and BRANDON DAVID MCDONALD took, by
force and violence and by intimidation money belonging to, or under the care, custody, and
control of, Wells Fargo Bank branch located at 5740 Debarr Road in Anchorage, Alaska in
violation of 18 U.S.C. § 2113 - Bank Robbery.

Respectfully submitted,

 

Sarah North

\ oy Special Agent
(V ac w\ peib Federal Bureau of Investigation
OW anal

Subscribed,and sworn to befere-me this q day
of December 2919:

ee Magistrate Judge

District a

Anchorage, Alaska

 

Case 3:19-mj-O0600-MMS Document 1-1 Filed 12/09/19 Page 4 of 4
